                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12        JEFFREY BLAISDELL,                               Case No. 18-CV-06775-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                           ORDER GRANTING MOTION TO
                                                                                             REMAND AND DENYING REQUEST
                                  14              v.                                         FOR ATTORNEYS’ FEES
                                  15        EVO EXHIBITS, LLC,                               Re: Dkt. No. 12
                                  16                    Defendant.

                                  17

                                  18           Plaintiff Jeffrey Blaisdell (“Plaintiff”) brings this case against Evo Exhibits, LLC

                                  19   (“Defendant”) concerning an agreement that governed Plaintiff’s previous employment with

                                  20   Defendant. Before the Court is Plaintiff’s motion to remand and request for attorney’s fees. ECF

                                  21   No. 12 (“Mot.”). Having considered the submissions of the parties, the relevant law, and the

                                  22   record in this case, the Court GRANTS Plaintiff’s motion to remand the case to Santa Clara

                                  23   County Superior Court and DENIES Plaintiff’s request for attorneys’ fees.

                                  24   I.      BACKGROUND
                                  25           On June 20, 2018, Plaintiff filed a complaint for declaratory relief and interference with

                                  26   prospective economic advantage against Defendant in the Santa Clara County Superior Court

                                  27

                                  28                                                     1
                                       Case No. 18-CV-06775-LHK
                                       ORDER GRANTING MOTION TO REMAND AND DENYING REQUEST FOR ATTORNEYS’ FEES
                                   1   (“State Court Action”). ECF No. 1-1 (“Compl.”).1 In his State Court Action complaint, Plaintiff

                                   2   alleged that Plaintiff “is and, at all times herein mentioned, was a resident of the County of Santa

                                   3   Clara, State of California.” Id. ¶ 1. Plaintiff also alleged that Defendant is “an Illinois limited

                                   4   liability company with its principal place of business located at 399 Wegner Drive, West Chicago,

                                   5   Illinois.” Id. ¶ 2. Plaintiff alleged that he was approached by Defendant in 2010 and accepted

                                   6   employment by Defendant in February or March of 2010 “as a sales representative employed from

                                   7   his home located on Bryan Avenue, in San Jose, California.” Id. ¶ 5. The allegations state that

                                   8   Plaintiff used his home as his “office” from “which he would work on a daily basis when he was

                                   9   not traveling.” Id. Plaintiff also alleged that Defendant “is aware that Plaintiff is a resident of the

                                  10   State of California and that the public policy of the State of California . . . renders a covenant not

                                  11   to compete void as against the public policy of the State of California.” Id. ¶ 9. Defendant

                                  12   answered the State Court Action complaint on August 24, 2018. ECF No. 1-2.
Northern District of California
 United States District Court




                                  13          On September 10, 2018, Plaintiff appeared before the court in the State Court Action on an

                                  14   ex parte application (“9/10/18 ex parte application”) to have a motion for summary adjudication

                                  15   filed, served, and be heard. ECF No. 1-8 (“Ex Parte Application”). In that 9/10/18 ex parte

                                  16

                                  17   1
                                         Defendant requests judicial notice of four documents that were filed before the Santa Clara
                                  18   County Superior Court (“State Court Action”). See ECF No. 14 (“RJN”). Defendant also requests
                                       judicial notice of four documents, which are Defendant’s interrogatories and Plaintiff’s responses
                                  19   in the State Court Action. Id. Plaintiff does not oppose taking judicial notice of these documents,
                                       and Plaintiff himself references documents from the State Court Action. See Mot. The Court may
                                  20   take judicial notice of matters that are either “generally known within the trial court’s territorial
                                       jurisdiction” or “can be accurately and readily determined from sources whose accuracy cannot
                                  21   reasonably be questioned.” Fed. R. Evid. 201(b). Public records are proper subjects of judicial
                                       notice. See, e.g., United States v. Black, 482 F.3d 1035, 1041 (9th Cir. 2007) (“[Courts] may take
                                  22   notice of proceedings in other courts, both within and without the federal judicial system, if those
                                       proceedings have a direct relation to matters at issue.”). However, to the extent any facts in
                                  23   documents subject to judicial notice are subject to reasonable dispute, the Court will not take
                                       judicial notice of those facts. See Lee v. City of Los Angeles, 250 F.3d 668, 689 (9th Cir. 2001),
                                  24   overruled on other grounds by Galbraith v. County of Santa Clara, 307 F.3d 1119 (9th Cir. 2002).
                                       The Court agrees that all eight documents are subject to judicial notice. As public records, the
                                  25   documents filed in the State Court Action are subject to judicial notice. See, e.g., Black, 482 F.3d
                                       at 1041. Further, the interrogatories and responses are not subject to reasonable dispute and are
                                  26   documents that the Court may take judicial notice of in considering a motion to remand. See, e.g.,
                                       Toma & Pertos, DDS, Inc v. Hartford, No. 17-cv-1029-MMA (NLS), 2017 WL 3393668, at *2
                                  27   (S.D. Cal. Aug. 8, 2017) (taking judicial notice of interrogatories on motion to remand). The Court
                                       therefore GRANTS Defendant’s unopposed request for judicial notice.
                                  28                                                       2
                                       Case No. 18-CV-06775-LHK
                                       ORDER GRANTING MOTION TO REMAND AND DENYING REQUEST FOR ATTORNEYS’ FEES
                                   1   application, which included Plaintiff’s counsel’s declaration, Plaintiff’s counsel wrote that “[t]his

                                   2   suit involves the determination of whether a covenant not [to] compete contained in an agreement

                                   3   to employ a California resident working in the State of California is enforceable under California

                                   4   law.” Id. at 1. Plaintiff’s counsel also declared that “Plaintiff is a life-long resident of the State of

                                   5   California and was employed by the defendant Evo Exhibits until February 1, 2018.” Id.

                                   6           On September 12, 2018, Defendant filed a motion to dismiss in the State Court Action.

                                   7   ECF No. 1-3. On October 8, 2018, Defendant served form interrogatories and special

                                   8   interrogatories on Plaintiff. ECF No. 1-4.

                                   9           On October 9, 2018, Plaintiff filed his motion for summary adjudication and attached

                                  10   Plaintiff’s declaration (“10/9/18 declaration”). ECF Nos. 1-5 & 1-6 (“Plaintiff’s 10/9/18 Decl.”).

                                  11   In the 10/9/18 declaration, Plaintiff stated that he “was born in the State of California and ha[s]

                                  12   worked here all of [his] adult life.” Plaintiff’s 10/9/18 Decl. at 1. In addition, Plaintiff wrote that
Northern District of California
 United States District Court




                                  13   he was employed by Defendant and “worked primarily out of [his] home located in San Jose,

                                  14   California”; Plaintiff “lived at three different addresses in San Jose while working for Evo”; a

                                  15   number of Plaintiff’s customers were located or based in California; and Plaintiff attended trade

                                  16   shows in California. Id. at 1–2. Plaintiff also wrote that since resigning his employment with

                                  17   Defendant, Plaintiff has been working “primarily out of [his] home on Bryan Avenue” and that

                                  18   ninety percent of his sales are with companies based in California. Id. at 2.

                                  19           On November 8, 2018, Defendant removed Plaintiff’s suit to federal court. ECF No. 1

                                  20   (“Notice of Removal.”). Defendant stated that the basis for removal is diversity jurisdiction as

                                  21   Plaintiff is a citizen of California and Defendant is a citizen of Illinois. Id. ¶¶ 14–17. Defendant

                                  22   asserted that “the Complaint does not establish that Plaintiff’s claims are removable because the

                                  23   Complaint does not plead Plaintiff’s domicile or citizenship.” Id. ¶ 17. Instead, Defendant asserted

                                  24   that Plaintiff’s 10/9/18 declaration, which stated that Plaintiff “was born in the State of California

                                  25   and ha[s] worked here all of [his] adult life,” was the first paper in the State Court Action that gave

                                  26   notice that the action was removable. Id. ¶ 18. Therefore, according to Defendant, the November

                                  27   8, 2018 removal was timely because Defendant removed within thirty days of receipt of Plaintiff’s

                                  28                                                       3
                                       Case No. 18-CV-06775-LHK
                                       ORDER GRANTING MOTION TO REMAND AND DENYING REQUEST FOR ATTORNEYS’ FEES
                                   1   10/9/18 declaration. Id.

                                   2          On November 8, 2018, after Defendant removed, Defendant’s counsel also received

                                   3   Plaintiff’s responses to the interrogatories. ECF No. 13-1 (“Powell Decl.”) ¶ 3; RJN, Exs. G & H.

                                   4   Plaintiff’s responses confirmed that Plaintiff is domiciled in California, that Plaintiff was born in

                                   5   California, that Plaintiff completed his high school and college education in California, and that

                                   6   Plaintiff has a California driver’s license. RJN, Exs. G & H.

                                   7          On November 21, 2018, Plaintiff filed the instant motion to remand and request for

                                   8   attorneys’ fees challenging the timeliness of Defendant’s removal. See Mot. In particular, Plaintiff

                                   9   disagrees with Defendant’s position that Plaintiff’s 10/9/18 declaration was the first pleading that

                                  10   gave notice that the action was removeable because, according to Plaintiff, the 9/10/18 ex parte

                                  11   application provided the first notice that Plaintiff was domiciled in California. Mot. at 1–2 (citing

                                  12   Ex Parte Application). In particular, the 9/10/18 ex parte application provided that “Plaintiff is a
Northern District of California
 United States District Court




                                  13   life-long resident of the State of California and was employed by the defendant Evo Exhibits until

                                  14   February 1, 2018.” See Ex Parte Application. Therefore, according to Plaintiff, Defendant’s

                                  15   November 8, 2018 removal was untimely because it occurred more than thirty days after receipt of

                                  16   the 9/10/18 ex parte application.

                                  17          Defendant opposed on December 5, 2018. ECF No. 13 (“Opp’n”). Plaintiff replied on

                                  18   December 10, 2018. ECF No. 15 (“Reply”).

                                  19   II.    LEGAL STANDARD
                                  20              Motion to Remand

                                  21          A suit may be removed from state court to federal court only if the federal court would

                                  22   have had subject matter jurisdiction over the case. 28 U.S.C. § 1441(a); see Caterpillar Inc. v.

                                  23   Williams, 482 U.S. 386, 392 (1987) (“Only state-court actions that originally could have been filed

                                  24   in federal court may be removed to federal court by the defendant.”). If it appears at any time

                                  25   before final judgment that the federal court lacks subject matter jurisdiction, the federal court must

                                  26   remand the action to state court. 28 U.S.C. § 1447(c).

                                  27          The party seeking removal bears the burden of establishing federal jurisdiction. Provincial

                                  28                                                      4
                                       Case No. 18-CV-06775-LHK
                                       ORDER GRANTING MOTION TO REMAND AND DENYING REQUEST FOR ATTORNEYS’ FEES
                                   1   Gov’t of Marinduque v. Placer Dome, Inc., 582 F.3d 1083, 1087 (9th Cir. 2009). “The removal

                                   2   statute is strictly construed, and any doubt about the right of removal requires resolution in favor

                                   3   of remand.” Moore-Thomas v. Alaska Airlines, Inc., 553 F.3d 1241, 1244 (9th Cir. 2009) (citing

                                   4   Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992)).

                                   5              Request for Attorneys’ Fees
                                   6          Following remand of a case upon unsuccessful removal, the district court may award “just

                                   7   costs and any actual expenses, including attorney fees, incurred as a result of the removal.” 28

                                   8   U.S.C. § 1447(c). The award of fees and costs is in the discretion of the district court. Lussier v.

                                   9   Dollar Tree Stores, Inc., 518 F.3d 1062, 1065 (9th Cir. 2008). Nonetheless, “[a]bsent unusual

                                  10   circumstances, courts may award attorney’s fees under § 1447(c) only where the removing party

                                  11   lacked an objectively reasonable basis for seeking removal. Conversely, when an objectively

                                  12   reasonable basis exists, fees should be denied.” Martin v. Franklin Capital Corp., 546 U.S. 132,
Northern District of California
 United States District Court




                                  13   141 (2005).

                                  14          The objective reasonableness of removal depends on the clarity of the applicable law and

                                  15   whether such law “clearly foreclosed the defendant's basis of removal.” Lussier, 518 F.3d at 1066-

                                  16   67. “If the law in the Ninth Circuit is not so clear as to make the removing party’s endeavor

                                  17   entirely frivolous, a court will deny the request for attorney’s fees.” FSM Dev. Bank v. Arthur, No.

                                  18   11-CV-05494-LHK, 2012 WL 1438834, at *7 (N.D. Cal. Apr. 25, 2012) (brackets omitted).

                                  19   III.   DISCUSSION
                                  20              Plaintiff’s Motion to Remand

                                  21          The parties do not dispute that this Court has subject matter jurisdiction over this case

                                  22   based on diversity jurisdiction. Under 28 U.S.C. § 1332, diversity jurisdiction exists if the Plaintiff

                                  23   and Defendant are citizens of different states and the amount in controversy exceeds $75,000.

                                  24   Here, the Plaintiff is a resident of California; the Defendant is an Illinois corporation; and the

                                  25   amount in controversy exceeds $75,000. Notice of Removal ¶¶ 13–16. Accordingly, the Court has

                                  26   diversity jurisdiction. Nonetheless, in his motion to remand, Plaintiff argues that the Court should

                                  27   remand the instant case to Santa Clara County Superior Court because Defendant’s removal was

                                  28                                                      5
                                       Case No. 18-CV-06775-LHK
                                       ORDER GRANTING MOTION TO REMAND AND DENYING REQUEST FOR ATTORNEYS’ FEES
                                   1   untimely as it was done more than thirty days after Defendant had received notice of the state

                                   2   court action as required by 28 U.S.C. § 1446(b). See Mot.

                                   3           Section 1446 generally governs the time limits within which a defendant may remove a

                                   4   civil action from state court. See 28 U.S.C. § 1446. Section 1446 provides “two thirty-day

                                   5   windows during which a case may be removed—during the first thirty days after the defendant

                                   6   receives the initial pleading or during the first thirty days after the defendant receives [ ] [other]

                                   7   paper ‘from which it may first be ascertained that the case is one which is or has become

                                   8   removable’ if ‘the case stated by the initial pleading is not removable.’” Harris v. Bankers Life

                                   9   and Casualty Co., 425 F.3d 689, 692 (9th Cir. 2005) (quoting 28 U.S.C. § 1446(b)(1) & (3)); see

                                  10   also 28 U.S.C. § 1446(b)(3) (“[A] notice of removal may be filed within 30 days after receipt by

                                  11   the defendant, through service or otherwise, of a copy of an . . . other paper from which it may

                                  12   first be ascertained that the case is one which is or has become removable.”). The inquiry
Northern District of California
 United States District Court




                                  13   regarding whether the pleading or other paper gives notice that the case is one which is removable

                                  14   is an objective one. See Harris, 425 F.3d at 697. “When the defendant receives enough facts to

                                  15   remove on any basis under section 1441, the case is removable, and section 1446’s thirty-day

                                  16   clock starts ticking.” Durham v. Lockheed Martin Corp., 445 F.3d 1247, 1253 (9th Cir. 2006).

                                  17           Defendant relies on the second window and contends that Plaintiff’s 10/9/18 declaration

                                  18   constitutes “other paper” from which Defendant first ascertained that the case is removable

                                  19   because it was the first paper in which Defendant ascertained that California was Plaintiff’s

                                  20   domicile. See Notice of Removal; see also Opp’n. Specifically, the 10/9/18 declaration stated

                                  21   Plaintiff “was born in the State of California and ha[s] worked here all of [his] adult life.”

                                  22   Plaintiff’s 10/9/18 Decl. at 1. Therefore, Defendant asserts that its November 8, 2018 removal was

                                  23   timely as it occurred within thirty days of receipt of the 10/9/18 declaration.

                                  24           Plaintiff disagrees and argues that Plaintiff’s 10/9/18 declaration was not the first “other

                                  25   paper” from which it could be ascertained that Plaintiff was domiciled in California because the

                                  26   9/10/18 ex parte application supplied that information. Mot. at 1–2. Specifically, the 9/10/18 ex

                                  27   parte application stated that “Plaintiff is a life-long resident of the State of California.” See Ex

                                  28                                                       6
                                       Case No. 18-CV-06775-LHK
                                       ORDER GRANTING MOTION TO REMAND AND DENYING REQUEST FOR ATTORNEYS’ FEES
                                   1   Parte Application. Therefore, Plaintiff asserts that the November 8, 2018 removal was untimely as

                                   2   it occurred more than thirty days after the 9/10/18 ex parte application.

                                   3             Defendant’s main arguments in opposition are that (1) the 9/10/18 ex parte application

                                   4   cannot constitute “other paper” because it does not establish that Plaintiff’s counsel has personal

                                   5   knowledge of Plaintiff’s residency; and (2) although the 9/10/18 ex parte application referred to

                                   6   residency, this was insufficient to make the action removable because “domicile” requires both

                                   7   residence and intent to remain indefinitely, see Kanter v. Warner Lambert Co., 265 F.3d 853, 857

                                   8   (9th Cir. 1986); and (2). Opp’n at 2, 5–9. The Court discusses both of Defendant’s arguments

                                   9   below. Ultimately, the Court agrees with Plaintiff that the 9/10/18 ex parte application was the

                                  10   first “other paper” from which Defendant could ascertain that the case is removable, and therefore,

                                  11   Defendant’s November 8, 2018 removal was untimely.

                                  12             1. The 9/10/18 Ex Parte Application Constitutes Other Paper
Northern District of California
 United States District Court




                                  13             First, the Court disagrees with Defendant’s argument that the 9/10/18 ex parte application

                                  14   cannot constitute “other paper” because it does not establish that Plaintiff’s counsel has personal

                                  15   knowledge of Plaintiff’s residency. Opp’n at 7.

                                  16             As an initial matter, the Ninth Circuit has recognized that “other paper[s]” can include

                                  17   documents such as a state court demand letter received after the initial pleading, Kuxhausen v.

                                  18   BMW Fin. Servs. NA LLC, 707 F.3d 1136, 1141–42 (9th Cir. 2013), a letter from counsel in

                                  19   preparation for mediation, Babasa v. LensCrafters, Inc., 498 F.3d 972, 975 (9th Cir. 2008), or a

                                  20   letter from counsel stating an intent to proceed to trial, see Harris, 425 F.3d at 691; see also Pac.

                                  21   Co. v. Haight, 126 F.2d 900, 905 (9th Cir. 1942) (finding notice of removal timely where plaintiff

                                  22   announced intent to proceed to trial without serving resident defendants). Thus, under Ninth

                                  23   Circuit law, Plaintiff’s counsel’s declaration in the 9/10/18 ex parte application constitutes “other

                                  24   paper.”

                                  25             Moreover, the Court is not persuaded by Defendant’s insistence that the declaration does

                                  26   not demonstrate that Plaintiff’s counsel has personal knowledge of Plaintiff’s residency. Indeed,

                                  27   Plaintiff’s counsel’s declaration in the 9/10/18 ex parte application declared that California was

                                  28                                                       7
                                       Case No. 18-CV-06775-LHK
                                       ORDER GRANTING MOTION TO REMAND AND DENYING REQUEST FOR ATTORNEYS’ FEES
                                   1   Plaintiff’s residence and that declaration was made under penalty of perjury. Therefore,

                                   2   Defendant’s assertion that the 9/10/18 ex parte application is not competent evidence of

                                   3   removability is incorrect. Moreover, as the Ninth Circuit cases above demonstrate, a declaration

                                   4   under penalty of perjury filed with the court is not even required. In the above cases, the Ninth

                                   5   Circuit found that letters from counsel were sufficient to constitute “other paper.” Accordingly, the

                                   6   Court finds that the 9/10/18 ex parte application constitutes “other paper.”

                                   7          2. The 9/10/18 Ex Parte Application Established the Action Was Removable
                                   8          Second, the Court disagrees with Defendant’s argument that the 9/10/18 ex parte

                                   9   application is insufficient to establish that the action was removable. Opp’n at 6–7. Both parties

                                  10   agree that domicile is established by residence with intent to remain. See Opp’n at 5–6; Reply at 4.

                                  11   However, Defendant asserts that the statement in the ex parte application that “Plaintiff is a life-

                                  12   long resident of the State of California” did not demonstrate an intent to remain in California.
Northern District of California
 United States District Court




                                  13   Opp’n at 7.

                                  14          Defendant’s argument is unconvincing. First, the statement that Plaintiff is a “life-long

                                  15   resident” of California objectively provides that Plaintiff is domiciled in California because it rules

                                  16   out the possibility of another past residence and, in turn, domicile. Moreover, Defendant appears

                                  17   to argue that the statement “life-long resident” was not competent evidence of domicile because

                                  18   there is always a possibility that Plaintiff could move to a new place. However, Ninth Circuit case

                                  19   law provides that “a person’s old domicile is not lost until a new one is acquired.” Lew v. Moss,

                                  20   797 F.2d 747, 750–51 (9th Cir. 1986). Therefore, absent any indication that Plaintiff had an intent

                                  21   to move or actually moved to a new state, a person could objectively conclude that California was

                                  22   Plaintiff’s domicile.

                                  23          Further, the unconvincing nature of Defendant’s argument is underscored when reviewing

                                  24   the 10/9/18 declaration that Defendant does rely on for removal. The language in the 10/9/18

                                  25   declaration is nearly identical to that of the 9/10/18 ex parte application. Indeed, the 10/9/18

                                  26   declaration provides that Plaintiff “was born in the State of California and ha[s] worked here all of

                                  27   [his] adult life.” Plaintiff’s 10/9/18 Decl. at 1. On the other hand, the 9/10/18 ex parte application

                                  28                                                      8
                                       Case No. 18-CV-06775-LHK
                                       ORDER GRANTING MOTION TO REMAND AND DENYING REQUEST FOR ATTORNEYS’ FEES
                                   1   states: “Plaintiff is a life-long resident of the State of California.” Given the similarities between

                                   2   the two statements, it does not make sense for Defendant to assert that one document provided

                                   3   notice of removability, but that the other did not.

                                   4           Possibly in an attempt to now distinguish the two documents, Defendant points to other

                                   5   facts that the 10/9/18 declaration provided, including that (1) when Plaintiff was employed by

                                   6   Defendant, Plaintiff “worked primarily out of [his] home located in San Jose, California;” (2)

                                   7   Plaintiff “lived at three different addresses in San Jose while working for Evo”; (3) a number of

                                   8   Plaintiff’s customers were located or based in California; (4) Plaintiff attended trade shows in

                                   9   California; and (5) since resigning his employment with Defendant, Plaintiff has still been

                                  10   working “primarily out of [his] home on Bryan Avenue” and ninety percent of his sales are with

                                  11   companies based in California. Plaintiff’s 10/9/18 Decl. at 1–2. However, these same facts were

                                  12   already alleged in the State Court Action complaint. See, e.g., Compl. ¶ 5 (“Plaintiff commenced
Northern District of California
 United States District Court




                                  13   his employment with Evo Exhibits, LLC in approximately February or March of 2010 as a sales

                                  14   representative employed from his home located on Bryan Avenue, in San Jose, California.”); id.

                                  15   (“Plaintiff was employed to call on prospective customers throughout the United States, including

                                  16   within the State of California, using his home or his ‘office’ from which he would work on a daily

                                  17   when he was not traveling.”); id. ¶¶ 8, 12 (“Plaintiff terminated his employment with Defendant

                                  18   Evo on February 2, 2018 . . . Upon terminating his employment with Defendant Evo, Plaintiff

                                  19   thereafter accepted employment as a sales representative for Ion Exhibits working from his home

                                  20   office located on Bryan Avenue, in San Jose, California.”). Therefore, Defendant already had

                                  21   notice of these allegations at the time of Plaintiff’s filing of the lawsuit in state court on June 20,

                                  22   2018. As such, the 10/9/18 declaration did not provide any information of which Defendant was

                                  23   not already aware.

                                  24           In sum, the Court agrees that the 9/10/18 ex parte application constituted the first other

                                  25   paper that provided notice that the case was removable. Therefore, Defendant’s November 8, 2018

                                  26   removal was untimely as it occurred more than thirty days after September 10, 2018. Accordingly,

                                  27   the Court GRANTS Plaintiff’s motion to remand.

                                  28                                                         9
                                       Case No. 18-CV-06775-LHK
                                       ORDER GRANTING MOTION TO REMAND AND DENYING REQUEST FOR ATTORNEYS’ FEES
                                                   Plaintiff’s Request for Attorneys’ Fees
                                   1
                                               Plaintiff also requests attorneys’ fees pursuant to 28 U.S.C. § 1447(c) for costs and actual
                                   2
                                       expenses incurred as a result of the improper removal. Mot. at 7–9. However, the Court disagrees
                                   3
                                       with Plaintiff’s assertion that Defendant’s removal was objectively unreasonable. Importantly,
                                   4
                                       both parties agree that this Court has diversity jurisdiction. Defendant’s only failure was that its
                                   5
                                       removal was ultimately. Therefore, it was not objectively unreasonable for Defendant to remove.
                                   6
                                       See Maniar v. F.D.I.C., 979 F.2d 787, 784 (9th Cir 1992) (“[U]ntimely removal is a procedural
                                   7
                                       defect and not jurisdictional”). Accordingly, the Court in its discretion DENIES Plaintiff’s request
                                   8
                                       for attorneys’ fees. See, e.g., Blaker v. Credit One Bank, N.A., No. 18-CV-2108-CAB-JMA, 2018
                                   9
                                       WL 5307470, at *4 (S.D. Cal. Oct. 26, 2018) (denying request for fees when the court’s
                                  10
                                       jurisdiction was “undisputed” and the “case could have remained” in the federal court had the
                                  11
                                       removal been timely).
                                  12
Northern District of California
 United States District Court




                                       IV.     CONCLUSION
                                  13
                                               For the foregoing reasons the Court GRANTS Plaintiff’s motion to remand and
                                  14
                                       REMANDS the instant case to Santa Clara County Superior Court. The Court also DENIES
                                  15
                                       Plaintiff’s request for attorneys’ fees. The Clerk shall close the file.
                                  16
                                       IT IS SO ORDERED.
                                  17

                                  18
                                       Dated: March 4, 2019
                                  19
                                                                                          ______________________________________
                                  20
                                                                                          LUCY H. KOH
                                  21                                                      United States District Judge

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                      10
                                       Case No. 18-CV-06775-LHK
                                       ORDER GRANTING MOTION TO REMAND AND DENYING REQUEST FOR ATTORNEYS’ FEES
